DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments regarding the 112, first paragraph rejection of claim 26 have been fully considered.  The applicant argues that they are allowed to exclude embodiments if alternative elements are disclosed and states that they disclose embodiments without a spring. The Examiner asks for examples of embodiments in the original specification that expressly and explicitly disclose a device that has NO SPRINGS WHATSOEVER. The claim does not exclude a specific spring member, but instead requires that the device is SPRINGLESS in its entirety. In other words, the applicant may be able to claim a device without a spring member 34 as described in the specification, but the Examiner still maintains that the original specification does not have support for a device that is entirely springless. 
Applicant's arguments filed regarding the 35 USC 102 and 103 rejecitons have been fully considered but they are not persuasive. The Examiner addresses the claims in the order presented by the applicant in their arguments.
Regarding claim 30, the applicant has not argued how the Examiner;s interpretation results in a different structure than what is claimed. The Examiner has clearly defined non-overlapping, distinct structures in the prior art that read on the claim. As an analogy, a roof and a door may be part of the same house, but they are clearly distinct, non-overlapping structures. Similarly, the hood of a car is a distinct structure from the trunk of the same car.
Regarding claim 29, figure 2 shows how element 12 would contact the end of the shaft, element 12 being a portion of electrode array 10, as recited throughout Byers.
Regarding claim 25, the claim requires that the “means for pushing” is a “monolithic component at locations thereof that interface with the means for entering”. However, in the claim interpretation section, the “means for entering the cochlea” was defined as an “elongate hollow body” per the applicant’s original specification. Indeed, cylindrical shaft 28 is monolithic at portions that interface the elongate hollow body of Byers.
Regarding claim 2, a shaft is not a spear or arrow. The definition clearly states “suggestive of the shaft of a spear or arrow especially in long slender cylindrical form.” When one looks at the long slender cylindrical element 28 of Byers, it is most certainly suggestive of the shaft of a spear or arrow. Examiner is unconcerned with “how people talk.” Examiner is concerned with how the applicant’s original specification defines a “shaft.” And, basically, it doesn’t, and the applicant makes no attempt to point to a definition in the original specification that would negate the Examiner’s interpretation of a “shaft.” As such, the applicant’s specification is unclear as to what, exactly, constitutes a “shaft” and the Examiner is forced to use extrinsic evidence to determine the BRI of the term. 
Even using the applicant’s strict definition of a shaft, the claim is met! A spring is made of a coiled wire, and a wire is a monolithic shaft. The applicant did not address this interpretation.
Regarding claims 3 and 5, element 28 is disclosed as a single element. It is explicitly disclosed as a “coiled wire 28”. A single, coiled wire. There are not separate wires or coils, or else the specification would state “coiled wires.” Unless the applicant has some sort of support for the wire 28 actually being separate wires, the wire is correctly interpreted as a single, monolithic component.
Regarding claim 6, the coil in it’s entirety is shown as cylindrical in the figures of Byers, as well as the wire making up the coil.
Regarding claim 9, this seems to be a claim interpretation issue (or else the Examiner is respectfully not understanding the applicant’s position). The claim requires that, starting from the proximal end of the tool, the insertion device establishes a maximum outer diameter of the tool over most of the length of the insertion device. Figure 4 of Byers shows that the insertion device 21 establishes a maximum outer diameter of the tool over the entire length of the insertion device. In other words, the insertion device is part of the tool and there are no portions of the tool having a wider diameter than the insertion device at any point along its length where the insertion device is located. Applicant asks “how does the maximum diameter of element 21 extend over most of the length of the insertion device.” How does it not? At any point along its own length, the insertion device 21 defines the maximum outer diameter of itself at that point. 
Regarding claim 10, the applicant has not pointed to any section of the original specification that defines the “means for entering” or “means for pushing” differently than the Examiner’s interpretation. In fact, claim 2 lends support for the Examiner’s interpretation because the structure of claim 2 is clearly capable of performing the functional language recited in claim 10, which is all that 35 USC 112, 6th paragraph requires: a disclosed structure (or equivalents) that can perform the claimed functional language.
All rejections except for the 102 rejection of claim 28 are still considered proper.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 


Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792